A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/22 has been entered.
 
Claims 2, 4, 6 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
	In claim 2 many of these radicals fail to further limit the R2 group in claim 1.  Note that the selection of R2 in claim 1 (as now amended) includes groups such as hydroxyl and amine.  This means that the R2 group is a hydroxyl or amine such that the groups are directly bonded to the Si atom.  In claim 2, groups in which the -OH or NH2 is bond-ed to the Si atom via a CH2 linkage is outside the scope of claim 1.  This does not apply only to the hydroxyl or amine group.  These groups are specifically mentioned only to explain the Examiner’s position.  Note that this rejection is consistent with that made in paragraph 5 of the office action dated 9/21/20.  
	On the other hand, the hydrocarbon group having only -CH2-CH3 is not within the breadth of R2.
	This rationale applies to claim 4 as well, as groups such as “OH bearing organic radicals” is broader than that found in claim 1, which allows for -OH directly bonded to the Si atom.  
	In claim 6, the equation includes D’ units which are no longer present in the formula of claim 1.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The group allyl glycidyl ether is not a group that would be attached to an Si atom.  Rather this is the group that reacts to form the R2 group.  

Claim 3 is objected to because of the following informalities:  Since formula (I) is used in the singular, the word “siloxanes” should be “siloxane”.  Appropriate correction is required.

Applicants’ amendment has significantly changed the scope of the claimed invention, raising new grounds of rejection.  Some of these references were cited in previous office actions while some are completely new.  The rejection over the Busch et al. reference is maintained, as is detailed below.
	For prior art purposes the Examiner will consider R2 as embracing groups (amine, epoxy, etc…) attached to the Si backbone via a hydrocarbon link, as is shown in claim 2. Based on previous examination and the teachings in the specification this is what the Examiner believes applicants intend.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6, 12, 13, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raleigh et al.
	Raleigh et al. teach a branched, epoxy modified silicone as shown in column 2.  Note the siloxane having the formula Tz-2DxM’z and note the definitions of each variable and unit as found below.  Specifically note that M’ is an epoxy modified unit that meets claimed M’.  Also note the QyDxM’2y+1 siloxane in which M’ is an epoxy modified unit that meets claimed M’.  Both of these structures meet the claimed branched siloxane.  Specific siloxanes are shown in the working examples that meet Formula (I).
	For the claimed film forming polymer see column 4, lines 56 to 61 which teaches various thermoplastic resins having alcohol or amine substituents that are used in com-bination with the siloxanes.  This anticipates claim 1.
	For claim 2 note that the vinyl cyclohexene oxide reactant in the working examples meet this claim.
	For claim 3, see Example 1 which includes only a single branching.
	For claim 4, see column 3, line 28, which teaches allyl glycidyl ether reactant.
	For claim 5 see column 2 which teaches that z can be from 3 to 12, which allows for up to 10 branching T units.
	For claim 6, again see the working examples which meet this requirement.
	For claim 12 see the teachings on the bottom of column 4 through column 5 which meet this requirement.
	For claim 13 note that the composition of claim 1 is completely embraced by the composition in Raleigh et al. such that any property that is found in the claimed compo-sition will necessarily be found in the prior art composition, even if it is not specifically disclosed therein.  

	For claim 24, note that amine groups are disclosed in the resins in column 4.
	For claim 25 note that polyphenylene ethers meet the requirement of polyether.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al.
	The silicones in Raleigh et al. meet the siloxane of formula (I) such that having a viscosity as claimed is embraced by Raleigh et al.  The silicones in Raleigh are added to thermoplastics to improve properties thereof including melt flow.  See column 5, line 35.  This is a property that is affected by the viscosity of the silicone therein such that adjusting the viscosity in an effort to determine operable and useful result in the final composition of Raleigh et al. would have been obvious.  In this manner the skilled artisan would have found a siloxane meeting the claimed viscosity requirement obvious.

Claims 1 to 6, 12 to 13, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henning et al. 9,005,361.
	Henning et al. teach branched siloxanes having at least one R3 group as shown in the bottom of column 3.  This meets the claimed R2 group as an organic polyether.  While the branched siloxane in column 3 meets claimed formula (I) this can be better seen by looking at the siloxane in Example 1.  Note that this contains the M’ group, the D unit and the T unit as claimed, and with a1, b and c values as claimed.  
	In addition to this branched siloxane the composition contains what is referred to as superplasticizers as found starting on line 46 of column 6.  These polymers meet the requirement of a film forming polymer.  Preferred polymers are polyacrylates having polyoxyalkylene side chains which can be terminated with hydrogen (i.e. -OH) are various hydroxylalkyl groups.  See column 8, lines 1 to 45.  
	This meets the requirement of claim 1 as well as claims 22, 24 (as an -OH group is a functional group reactive with an isocyanate) and 25 (a hydroxyl functional acrylate or a polyether).
4 radicals present in the branched siloxane there-in which meet this requirement.  See also the various groups in column 4, lines 40 and on.
	For claims 3 and 5 note that c5 in column 12 can be a preferred lower value of 1 (singly branched) or especially a lower value of 2 (average degree of branching greater than 1).
	For claim 6 note that given the preferred values of b5 and c5 in column 12, there will necessarily be an average number of successive D units greater than 5.
	For claim 12 see column 7, lines 44 and 45.
	For claim 13 note that the composition of claim 1 is completely embraced by the composition in Henning et al. such that any property that is found in the claimed compo-sition will necessarily be found in the prior art composition, even if it is not specifically disclosed therein.  
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henning et al.
	The siloxanes in Henning et al. meet the siloxane of formula (I) such that they will embrace siloxanes having a viscosity as claimed.  One having ordinary skill in the art would have found it obvious to adjust the viscosity of the siloxane therein in an effort to adjust and/or optimize the properties associated therewith.  In this manner the skilled artisan would have found a siloxane meeting the claimed viscosity requirement obvious.
	
Claims 1 to 6, 12 to 13, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henning et al. 8,623,984.
	Henning et al. teach branched siloxanes as shown in the bottom of column 3 to column 4.  While this branched siloxane meets claimed formula (I) this can be better seen by looking at the siloxanes in Tables 1 and 2.  PE 1 and PE 2 will result in an organic polyether group having a terminal -OH group meeting claimed R2 as well as claims 2 and 4.  This is present as an R5 group meeting claimed M’.  The R5 can also be OR8 which is defined in column 2 as an alkoxy group.  This also will meet claimed  Σd) meeting claimed c.  
	As an aside the Examiner notes that these contain b units in an amount significantly less than 1 such that the majority of the siloxanes will contain only D units and none of the D’ units now excluded from Formula (I).
	In this manner these siloxanes meet claimed formula (I).  These are admixed with a composition which cures to form a polyurethane.  See the teachings starting on column 11, lines 46 and on.  This meets the claimed film forming polymer as well as the requirements in claims 22, 24 and 25.
	For claim 3 note that d, which corresponds to the number of T units, is preferably be from greater than 0 to 5 (column 4, line 4).  Given this limited selection the skilled artisan would have anticipated a value of 1.  
	For claim 5 note that multiple branching is shown in the Examples.
	For claim 6 note that given the number of D and T units in the working examples there will necessarily be an average number of successive D units greater than 5.
	For claim 12 see column 11, lines 55 to 60.
	For claim 13 note that the composition of claim 1 is completely embraced by the composition in Henning et al. such that any property that is found in the claimed compo-sition will necessarily be found in the prior art composition, even if it is not specifically disclosed therein.  
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Henning et al.
	The siloxanes in Henning et al. meet the siloxane of formula (I) such that they will embrace siloxanes having a viscosity as claimed.  Note too that column 10 teaches a viscosity of the SiH precursor that is well within the claimed range.  One having ordinary skill in the art would have found it obvious to adjust the viscosity of the siloxane therein in an effort to adjust and/or optimize the properties associated therewith.  In this manner the skilled artisan would have found a siloxane meeting the claimed viscosity requirement obvious.

Claims 1 to 8, 10, 13, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto et al.
	Hamamoto et al. teach a branched epoxysiloxanes. See for instance the abstract as well as siloxanes described in paragraphs 21 and on. Note that the siloxane contains 2 to 6 epoxy groups, corresponding to the claimed R2.  This requires only the “b”, “c” and “e” units (paragraphs 29, 30) that correspond to the claimed M’, D and T units.  The “e” unit corresponds to a “T” group as claimed and paragraph 30 teaches an “e” value of from .1 to .4.  See also paragraph 24.  The “c” value in Hamamoto et al. is .2 to .6 such that this will result in a siloxane having from 50 to 8000 “b” units as claimed range.  See also paragraph 23.  The corresponding “M” groups will meet the claimed “a” values as these are the terminal groups shown in this siloxane.  See also paragraph 26
	This differs from that claimed in that it doesn’t specifically show a siloxane having a or a1, b and c values as claimed.  Note, though, that paragraph 22 teaches that there is at least one T unit, which would render obvious the selection of one which falls within the claimed c range.  Paragraph 22 also teaches two or more of the corresponding D units such that this would render obvious the selection of three.  Specifically one having ordinary skill in the art would have found it obvious to select one T unit and thus select three D units to be bonded thereto to form the branching in the branched siloxane.  Given the fact that the n in paragraph 23 can be as high as 20, this renders obvious a total number of D units (for instance 60) within the claimed range.  Finally, given this, the skilled artisan would have also found the selection of 3 M units to have been obvious, such that each D unit has a terminal group attached thereto.  In this manner siloxanes having a, a1, b and c units as claimed are rendered obvious.  
	For the claimed film forming polymer see paragraphs 33 and on which teach various organic polymers meeting the claimed film former.  Of particular importance see paragraph 37 which teaches epoxy resins such as a triglycidyl isocyanurate meeting claims 10 and 24.  
	For claims 2 and 4 see the epoxy groups found in paragraph 28.
	For claim 3, the Examiner noted the obviousness of one T unit above.

	For claim 6 see the examples, such as in paragraph 49, which prepares the D units in the branched siloxane from a siloxane having 10 Si atoms.  This meets this requirement.
	For claim 13 and 22 note that all that is required by this claim is the coating composition that is rendered obvious above.  As such these properties would be the inevitable result of the composition of Hamamoto et al.
	For claim 7, Hamamoto et al. does not specifically teach a viscosity range as claimed but the siloxanes in Busch et al. embrace ones that will necessarily fall within this claimed range.  Note that the viscosity of the siloxane therein will have a direct effect on the viscosity of the final coating composition.  Paragraph 42 teaches a viscosity range for the final composition of from 10 to 1,000,000 mPa.s.  Thus adjusting the viscosity of the siloxane such that the final composition will be within this viscosity range would have been obvious to the skilled artisan such that selected a viscosity as claimed would have been within routine experimentation and/or optimization of the teachings in Hamamoto et al.

Claims 1 to 7, 10, 12, 13, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. 
	The teachings in Busch et al., and how they relate to the claims, has been noted in previous office actions.  In an effort to distinguish the claims from the teachings in Busch et al., applicants have deleted the D’ groups from the siloxane of Formula (I). 
	Busch et al. teach branched epoxysiloxanes that also contain oxyalkylene ether groups.  See the siloxane in paragraphs 30 and on, as well as the preferred a and b values found in paragraphs 70 to 73.  When b in Busch et al. is any value other than 0 this corresponds to the claimed T unit and meets claimed “c”.  The range of a in Busch et al. overlaps to a significant degree with the claimed range of “b” such that the skilled artisan would have found a value within the claimed range obvious.  In short, the silox-ane in paragraph 30 is generic to, and embraces, the specific siloxane of Formula (I).  
2.  See paragraphs 33 and on.  Note from the formula in paragraph 30 that R2 can be present on the terminal groups such that the epoxy and the polyoxyalkylene ether radicals can be present on the M’ groups.  
	With this in mind note that the repeating “a” unit which corresponds to the claim-ed D group can be substituted by alkyl radicals.  There is no requirement that the “a” unit contain either the epoxy or the polyoxyalkylene groups.  Thus one having ordinary skill in the art would have found the selection of a siloxane having only hydrocarbon radicals attached to the D unit to have been obvious.
	For instance, consider the siloxane on the top of page 5.  This shows M units containing epoxy and polyether units.  While this also shows D units having such groups the Examiner notes that this is not required and that these units can in fact be dimethyl siloxane units.  Given this and the fact that up to 10 T or branching units can be present, the skilled artisan would have found a siloxane as in Formula (I) obvious. 
	Paragraph 78 of Busch et al. teaches that these siloxanes can be admixed with other compounds, especially polysiloxanes that contain epoxy groups.  This meets the claimed film forming polymer, as well as the requirement of claims 10 and 24.	
	For claims 2 and 4 see again the siloxane on the top of page 5 as well as the specific groups shown in paragraphs 57 to 63.
	For claims 3 and 5, note that the preferred value of “b” (the T units) in Busch et al. is from 0 to 5.  Such a limited range renders obvious a value of 1 as well as greater than 1, thus rendering obvious these claims.
	For claim 6, given the much larger values for a then b in Busch et al. the skilled artisan would have found obvious a siloxane having large numbers of D units in succession, and thus would have found a value of at least 5 to have been obvious.
	For claim 7 Busch et al. does not specifically teach a viscosity range as claimed but the siloxanes in Busch et al. embrace ones that will necessarily fall within this claimed range.  Viscosity is dependent upon the total number of Si atoms, the organic groups attached thereto and the degree of branching.  Adjusting these factors to arrive at a viscosity as claimed would have been well within the skill of the ordinary artisan 
	For claim 12 see the range in paragraph 77.
	For claims 13 and 22 note that these have release properties (i.e. anti-adhesive).  See paragraph 18.
	
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. in view of Silikopon EF data sheet.
	Busch et al. teach in paragraphs 77 and 7 that the epoxysiloxanes therein can be added to coatings, particularly organopolysiloxanes that have epoxy groups.  Paragraph 18 teaches benefits of the addition of this polysiloxane including improved slip and release properties.
	Applicants’ admit in their species election that Silikopon EF meets the elected species and claims 9 to 11.  Please see the data sheet for Silikopon EF which teaches that this is an organopolysiloxane that has epoxy groups that is used to prepare coatings, particularly ones having antifouling, anti-icing and anti-corrosive features.  
	From this one having ordinary skill in the art would have been motivated to select a known and commercially available epoxy functional siloxane as the coating composi-tion to which the epoxysiloxanes in Busch et al. are added, thereby rendering obvious the combination of a siloxane meeting formula (I) and Silikopon EF, meeting the claimed film forming polymer and claims 11 and 25.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.



Mgm
3/21/22



/MARGARET G MOORE/Primary Examiner, Art Unit 1765